Title: John Adams to Abigail Adams, 10 February 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 10. 1796
          
          The inclosed Slip from Benjamins Paper of this Morning will Shew you that the Electioneering Campaign is opened already. The “good Patriot, Statesman and Philosopher” is held up as the Successor. I am determined to be a Silent Spectator of the silly and the wicked Game and to enjoy it as a Comedy a Farce or a Gymnastic Exhibition at Sadlers Wells or Astleys Amphitheatre. I will laugh let them Say what they will, and I will laugh let it go as it will.— I know however how it will go as well as if it was already gone.
          The P. looks to me worried and growing old faster than I could wish and his Lady complains of Infirmities of Age and lowness of Spirits for the first time. The Accursed Spirit which actuates a vast Body of People Partly Antifederalists, partly desperate Debtors and partly frenchified Tools, will murder all good Men among Us and destroy all the Wisdom & Virtue of the Country. Our Years Glasses are almost run out. they cannot rob Us of much Enjoyment for We have not much to enjoy. Certainly We shall have more in private than in public Life.
        